,Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits. Claims 1, 6, and 11, as amended, are currently pending and have been considered below. Claims 3-5, 8-10, and 12 as previously presented, and are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2017/0210008; hereinafter Maeda) in view of Suemitsu et al. (“Simultaneous optimization of layout and task schedule for robotic cellular manufacturing systems”, May 26, 2016; hereinafter Suemitsu).
Regarding Claim 1:
Maeda teaches an information processing device comprising: a memory (Maeda, Para. [0046] Maeda teaches the use of memory); and a
processor coupled to the memory (Maeda, Para. [0189], Maeda teaches the use of a processor in conjunction with the storage medium) and configured to:
assign a task to be executed to each arm of a robot system having 10arms (Maeda, Para. [0042], Maeda teaches operation instructions are provided to the robot arms);
display workload charts of the arms side by side (Maeda, Para. [0055], Fig. 14, Maeda discloses a display showing the operation instructions for two separate robot arms).
Suemitsu, in the same field of endeavor of robotics, teaches determine a first time period during which an operation included in the task assigned to the each arm is to be executed (Suemitsu, Section 6.1, 1st and 7th paragraph, Table 3, Suemitsu teaches robot movement times are estimated by using the maximum angular velocity data for the joints of an industrial robot) based on whether the operation is an operation to be executed in an interference region, in which the arms interfere with each other (Suemitsu, Figure 13, Table 2, Suemitsu teaches a time period in which the robot arms operate in regions which may interfere with each other; during the time period 10-20 seconds, both robot arms operate at the assembly table performing separate operations), or an operation in a non-interference region, in which the arms do not interfere with each other (Suemitsu, Figure 13, Table 2, each of the workload charts presenting the first time period and second time period along a time axis, the second time period being a time period during which no operation is to be executed (Suemitsu, Figures 13, 15, 21, 23, and 25, Suemitsu teaches operation times for each robot movement is plotted along a time axis for when the robots are operating and for when the robots are in idle mode (no operation))… the first time period in a first manner when the first time period is a time period during which the operation is executed in the interference region (Suemitsu, Figure 13, Table 2, Suemitsu teaches a time period in which the robot arms operate in regions which may interfere with each other; during the time period 10-20 seconds, both robot arms operate at the assembly table performing separate operations), and display the first time period in a second manner when the first time period is a time period during which the operation is executed in the non-interference region (Suemitsu, Figure 13, Table 2, Suemitsu teaches a time period in which the robot arms operate in regions at times in order to not interfere with each other; during the first 6 seconds, robot 1 operates in the tool box 1, part box 1 and assembly table, while robot 2 operates in the tool box 2 and part box 2), the first manner being different from the second manner (Suemitsu, Fig. 13, Suemitsu discloses the first and second manner are different (i.e. not identical)),
when a time period during which a first arm executes a first operation of a first task assigned to the first arm in the interference region overlaps with a time period during which a second arm different from the first arm executes a second operation (Suemitsu, Figure 13, Table 2, Suemitsu teaches a time period in which the robot arms operate in regions which may interfere with each other; during the time period 10-20 seconds, both robot arms operate at the assembly table performing separate operations), which has a lower priority than the first operation, of a second task assigned to the second arm in the interference region (Suemitsu, Section 3.1, Suemitsuse discloses the operation order for each robot is preassigned (i.e. priority of operations)), the processor shifts the time period during which the second arm executes the second operation in the interference region, and inserts the second time period before the time period during which the second arm executes the second operation in the interference region to determine the first time period (Suemitsu, Section 3.1, Suemitsu discloses the creation of a layout design (time periods for each robot operation) is based on avoiding collisions, task allocations, and component locations, with idling time periods inserted (see Fig. 1, 0 = idling state) in order to avoid both arms performing same operation (i.e. both arms in the interference region)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Maeda in order to include determining and displaying an execution time period for each operation, whether the robot arms are in an interference region, not in an interference region, or not operating as taught by Suemitsu in order to create a layout design to avoid collisions between robots (Suemitsu, Section 3.1).
Regarding Claim 3:
The combination of Maeda, and Suemitsu teaches the information processing device according to claim 1.
Maeda further teaches wherein the processor is configured to display (Maeda, Para. [0055], Figure 14, Maeda teaches a display showing the operation instructions for two separate robot arms).
Maeda does not explicitly teach signs indicating a start timing and an end timing of a third time period, during which one of the arms executes no operation and waits, in a workload chart of a remaining arm of the arms.
Suemitsu, in the same field of endeavor of robotics, teaches signs indicating a start timing and an end timing of a third time period, during which one of the arms executes no operation and waits, in a workload chart of a remaining arm of the arms (Suemitsu, Table 2, Figure 13 and 15, Suemitsu teaches a start time and end time of a time period in which robot 1 does not operate, denoted as the symbol (sign) “0”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Maeda in order to display a start and end timing of a time period which one arm does no operation as taught by Suemitsu in order to display the best solution with respect to manipulability (Suemitsu, Section 6.2, Para. 5).
Regarding Claim 4:
The combination of Maeda, and Suemitsu teaches the information processing device according to claim 1.
Maeda further teaches wherein the processor is configured to display (Maeda, Figure 14, Maeda teaches a display showing the operation instructions for two separate robot arms).
Maeda does not explicitly teach a fourth time period, during which at least two arms of the arms cooperatively operate, in a manner such that the fourth time period extends over the workload charts of the at least two arms.
Suemitsu, in the same field of endeavor of robotics, teaches a fourth time period, during which at least two arms of the arms cooperatively operate, in a manner such that the fourth time period extends over the workload charts of the at least two arms (Suemitsu, Table 2, Figure 13, Suemitsu teaches the arms cooperatively working together to assemble three parts; robot 1 uses tool Y to pick up part Y, while robot 2 uses tool X to pick up part X and then assemble at the assembly table while robot 1 waits, once robot 2 has finished assembly, robot 1 then assembles part Y at the table to part X, while robot 1 assembles, robot 2 uses tool Z to pick up part Z and then assemble at the table once robot 1 has finished assembly; this all occurs in the first 15 seconds of operation time as shown in Figure 13).
Maeda to display the time period which the robot arms cooperatively work together as taught by Suemitsu in order to display the total operation time all allocated tasks to be completed, and optimize this total operation time (Suemitsu, Section 3.2, 1st Paragraph).
Regarding Claim 6:
The claim recites analogous limitations to claim 1 above, with the addition of a non-transitory computer readable storage medium storing a process plan display program causing a computer to execute a process (Maeda, Para. [0038-0039], Maeda teaches a personal computer including an external storage device used to transfer operation instruction data to the robot arm), and is therefore rejected on the same premise as Claim 1.
Regarding Claim 7:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 8:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 9:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 12:
.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Suemitsu in further view of Hashimoto (US 2018/0243910; hereinafter Hashimoto).
Regarding Claim 5:
The combination of Maeda, and Suemitsu teaches the information processing device according to claim 1.
Maeda further teaches wherein the processor is configured to display a workload chart (Maeda, Figure 14, Maeda teaches a display showing the operation instructions for two separate robot arms).
Maeda does not explicitly teach an execution sequence of tasks assigned to a person and a time required for each task of the tasks next to the workload charts of the arms.
Hashimoto, in the same field of endeavor of robotics, teaches an execution sequence of tasks assigned to a person and a time required for each task of the tasks next to the workload charts of the arms (Hashimoto, Para. [0060-0062], Figure 4, Hashimoto teaches a display device which displays the information such as the next process (taken from a storage device comprising of operation sequence information) to be performed by the operator, who may control the slave arm). It would be obvious to one of ordinary skilled in the art to know the time required for each work operation and that the time required will change depending on the operator’s skill or the difficulty of the work (Hashimoto, Para. [0078]).
Maeda to display the execution sequence of tasks assigned to a person as taught by Hashimoto in order to reduce idle times of the robot and improve efficiency (Hashimoto, Para. [0071]).
Regarding Claim 10:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed August 17th, 2021 have been fully considered but they are not persuasive. 
In regards to claims 1, 6, and 11, the applicant’s representative argues Suemitsu does not disclosed the amended portion of independent claims 1, 6, and 11. Specifically, the applicant argues Suemitsu does not disclose “the priority of the operation of the task”. However, in Section 3.1 of Suemitsu, the priority of the operation for each task of the robots is provided as a list of assembly operations, and is preassigned, provided in advance. The examiner is interpreting this provided information as priority data for each operation to be performed by the robot arms. Therefore, the argued limitation is disclosed by the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664